Title: From Thomas Jefferson to Andrew Jackson, 3 December 1806
From: Jefferson, Thomas
To: Jackson, Andrew


                        
                            Sir
                            
                            Washington Dec. 3. 06
                        
                        I have duly recieved your letter, proffering the services of a very respectable corps of Volunteers, should
                            the injuries offered our country render it necessary. Always a friend to peace, & believing it to promote eminently the
                            happiness & prosperity of mankind, I am ever unwilling that it should be disturbed, as long as the rights & interests
                            of the nation can be preserved. but whensoever hostile aggressions on these require a resort to war, we must meet our
                            duty, & convince the world that we are just friends & brave enemies. whether our difficulties with Spain will issue in
                            Peace or War, is still uncertain; and what provisional measures shall be taken for the latter alternative, is now under
                            consideration of the legislature. the offer of service which your patriotism has now made to your country, is a pledge
                            that it will not be witheld in whatever form the National councils may authorize it’s use. Accept my thanks on the
                            publick behalf for the readiness with which you have made this honorable tender, with my respectful salutations and
                            assurances of great consideration & esteem.
                        
                            Th: Jefferson
                            
                        
                    